Detailed Action
	This action is responsive to an original application filed on 1/17/2020 with acknowledgement that this application is a 371 PCT with a priority date of 7/17/2017 to US Provisional Application 62/533,382. 
	Claims 1-20 are currently pending.  Claims 1 and 15 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on August 23, 2021 is acknowledged.  Six pages of amended claims were received on August 23, 2021.  Claims 1, 6, 13-15, and 19 have been amended.  The amended claims are no longer objected to.  The claims have been amended to overcome some rejections under 35 U.S.C. 112(b), however Claims 1-14 remain rejected under 35 U.S.C. 112(b) as noted below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/24/2020 was filed after the application filing date of 1/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is indefinite because Lines 1-3 state “In combination with a portable air blower adapted for supplying a discharge airstream through an elongated blower tube, a product applicator secured to said air blower and comprising” and it is not clear if only a product applicator is being positively recited as part of the claimed invention, or if a combination of a product applicator and a portable air blower are being positively recited as part of the claimed invention.  Additionally, it is not clear if an elongated blower tube is being positively recited as part of the claimed invention.  Based on Claim 2 stating “The combination according to Claim 1”, it may be applicant’s intent to have a portable air blower and an elongated blower tube positively recited as part of the claimed invention in addition to a product applicator, so for the purpose of examination Claim 1 Lines 1-3 will be interpreted to state “A combination comprising an elongated blower tube, a portable air blower adapted for supplying a discharge airstream through said elongated blower tube, and a product applicator secured to said air blower, the product applicator comprising”.
Claims 2-14 depend on Claim 1, therefore Claims 2-14 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 1 is indefinite.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-2, 8-11, 15-16, and 19-20 are rejected under 35 U.S.C. 103) as being unpatentable over US Patent 6,837,447 to Clark (“Clark”) in view of US PGPUB 2011/0253805 A1 to Lee (“Lee”). 
	As to Claim 1, Clark discloses, in combination with a portable air blower (Fig. 3 #100 “portable blower”) adapted for supplying a discharge airstream (See Annotated Fig. 3) through an elongated blower tube (Fig. 3 #105 “air discharge outlet”), a product applicator (Fig. 3 #301 “dispersal system”) secured to said air blower and comprising: 
	an adapter nozzle assembly (See Annotated Fig. 3) located at a distal end of said blower tube, and comprising a substantially hollow elongated housing (Fig. 3 #104 “airflow directing tube”) and a discharge nozzle (See Annotated Fig. 3, the discharge nozzle comprises #214 and #220) located inside said housing, and said housing having a discharge end (See Annotated Fig. 3) and a connecting end (See Annotated Fig. 3) adapted for being arranged inline with the discharge airstream supplied by said air blower; 
	a product storage container (Fig. 3 #107 “liquid container”) located proximate said housing, and designed for storing a product to be discharged through said discharge nozzle; 
	a suction hose (Fig. 2A #212 “venturi tube”, Col. 4 Lines 34-38 “Airflow within Venturi tube 212 causes extraction of liquid from extraction tube 204 via first and second apertures 216,217 (see FIG. 2B) by virtue of the well-known Venturi effect, entraining the liquid into the Venturi tube”, thus #212 is a suction hose) having a first open end (See Annotated Fig. 3, #218 “Venturi tube inlet”) communicating with an interior of said housing upstream of said discharge nozzle (the venturi tube inlet in fluid 
	a supply hose (Fig. 2A #204 “extraction tube”) having a first end (Fig. 2B, #216 “first aperture”) fluidly connected to said discharge nozzle inside said housing (See Fig. 2A, #204 is connected to #214 via #216, such that fluid throws through the discharge nozzle, thus the first end #216 is fluidly connected to the discharge nozzle), and a second open end (See Annotated Fig. 3) communicating with the interior of said product storage container and adapted for extending below the surface of the product stored inside said product storage container (See #107 in Fig. 3, the second open end of the supply hose will reside below a surface of a product stored inside the container when the product is filled to a certain height); 
	whereby the discharge airstream passing inline through said housing and across the first open end of said suction hose generates a pressure differential urging the product outwardly from the product storage container through the second open end of said supply hose to said discharge nozzle (Col. 2 Lines 7-16 “Airflow received by pressurizing tube is conveyed to the liquid container thereby putting the contents thereof under pressure. Airflow received by Venturi tube creates a low pressure effect at the end of the tube where, through first and second apertures, a vacuum is created in extraction tube, drawing liquid from liquid container. The liquid is entrained through first and Second apertures and mixed with the airflow in the tube and discharged, further mixing with by-passed airflow in the airflow directing tube and discharged from the discharge end of the tube”).

	However, Lee discloses in combination with a portable air blower (Paragraph 0033 “air pump”) adapted for supplying a discharge airstream (Fig. 13 #61 “air current”) through an elongated blower tube (Fig. 13 #60 “delivery pipe”), a product applicator (See Annotated Fig. 13) secured to said air blower and comprising: 
	an adapter nozzle (See Annotated Fig. 13) assembly located at a distal end of said blower tube (See Annotated Fig. 13), and comprising a housing (See Annotated Fig. 13) and a discharge nozzle located inside said housing (See Annotated Fig. 13), and said housing having a discharge end (See Annotated Fig. 13) and connecting end (See Annotated Fig. 13) adapted for being arranged inline with the discharge airstream supplied by said air blower (See Annotated Fig. 13); 
	a product storage container (Fig. 13 #10 “container”) located proximate said housing, and designed for storing a product (Fig. 13 #20 “liquid”) to be discharged through said discharge nozzle (See Annotated Fig. 13); 
	a suction hose (Fig. 13 #34 “first conduit”) having a first open end (See Annotated Fig. 13) communicating with an interior of said housing upstream of said discharge nozzle (See Annotated Fig. 13), and a second open end (See Annotated Fig. 13) communicating with an interior of said product storage container (See Annotated Fig. 13) and adapted for residing above a surface of the product stored inside said product storage container (See Annotated Fig. 13), and said second open end of said section hose being sealably connected to a wall of said product storage container (See Annotated Fig. 13, the “suction hose” is part of a wall of the product storage container); and
	a supply hose (Fig. 13 #80 “guide pipe” and #36 “second conduit”) having a first end (See Annotated Fig. 13) fluidly connected to said discharge nozzle inside said housing (See Annotated Fig. 13, fluid flows from the first end to the discharge nozzle, therefore the first end is fluidly connected to the 
	whereby the discharge airstream passing inline through said housing and across the first open end of said suction hose generates a pressure differential urging the product outwardly from the product storage container through the second open end of said supply hose to said discharge nozzle (Per Paragraph 0049 it is understood that a pressure differential results from the air current 61 traveling across the first open end of the suction hose such that product is sucked through the second open end of the supply hose towards the discharge nozzle).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Clark to use the product storage container, suction hose, and supply hose of Lee, as doing so would allow the product to be sucked precisely and completely (Paragraph 0052).   
	As to Claim 2, in reference to the combination of Clark modified by the product storage container, suction hose, and supply hose of Lee as applied to Claim 1 above, Clark further discloses wherein said discharge nozzle of said adapter nozzle assembly comprises an elongated hollow nozzle shaft (Fig. 2A #212 “venturi tube”) and nozzle tip (Fig. 2A #214 “spray tip”).
	As to Claim 8, in reference to the combination of Clark modified by the product storage container, suction hose, and supply hose of Lee as applied to Claim 1 above, Clark further discloses wherein said product storage container defines a threaded access opening (Fig. 2A #219 “container neck”) for receiving the product, and a removable complementary-threaded cap (Fig. 2A #209 “container cap”) designed for sealably closing said access opening (Col. 3 Lines 33-36 “Container cap 209 is in communication with container neck 219, preferably in a threaded manner, and preferably fitted with a gasket to prevent liquid and vapor leakage container neck 219 is fitted therein”).

	As to Claim 10, in reference to the combination of Clark modified by the product storage container, suction hose, and supply hose of Lee as applied to Claim 1 above, Clark further discloses wherein the discharge end of said housing is constricted relative to the connecting end of said housing (See Annotated Fig.3, the diameter of the discharge end of the housing is less than the diameter of the connecting end of the housing).
As to Claim 11, in reference to the combination of Clark modified by the product storage container, suction hose, and supply hose of Lee as applied to Claim 10 above, Clark discloses wherein a diameter of said housing at the connecting end is greater than a diameter of said housing at the discharge end (See Annotated Fig. 3), but does not specifically disclose wherein a diameter of said housing at the connecting end is greater than 20% larger than a diameter of said housing at the discharge end (Based on Fig. 3 a diameter of the housing at the connecting end appears to be at least 20% larger than a diameter of the housing at the discharge end, but it is not specifically disclosed).
However, such a ratio is a result effective variable, wherein the diameter of the connecting end of the housing relative to the diameter of the discharge end of the housing would affect the flow of air and ability to distribute fluid from the product applicator.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a diameter of said housing at the connecting end be greater than 20% larger than a diameter of said housing at the discharge end, since the ratio of the diameters is a results effective variable and changing the ratio of the diameters affects the product applicator’s ability to distribute fluid.  It would have only required routine optimization to determine an optimal ratio of diameter sizes from a finite number of identified, predictable solutions for distributing fluid, and it has been held that where the general conditions of a In re Aller, U105 USPQ 233. See MPEP 2144.05 II.  
	As to Claim 15, Clark discloses a product applicator (Fig. 3 #301 “dispersal system”) designed for use with a portable air blower (Fig. 3 #100 “portable blower”) adapted for supplying a discharge airstream through an elongated blower tube (Fig. 3 #105 “air discharge outlet”), said product applicator comprising: 
	an adapter nozzle assembly (See Annotated Fig. 3) configured for locating at a distal end of the blower tube, and comprising a substantially hollow elongated housing (Fig. 3 #104 “airflow directing tube”) and a discharge nozzle (See Annotated Fig. 3, the discharge nozzle comprises #214 and #220) located inside said housing, and said housing adapted for being arranged inline with the discharge airstream (See Annotated Fig. 3) supplied by the air blower;
	a product storage container (Fig. 3 #107 “liquid container”) located proximate said housing, and designed for storing a product to be discharged through said discharge nozzle; 
	a suction hose (Fig. 2A #212 “venturi tube”, Col. 4 Lines 34-38 “Airflow within Venturi tube 212 causes extraction of liquid from extraction tube 204 via first and second apertures 216,217 (see FIG. 2B) by virtue of the well-known Venturi effect, entraining the liquid into the Venturi tube”) having a first open end (See Annotated Fig. 3, #218 “Venturi tube inlet”) communicating with an interior of said housing upstream of said discharge nozzle (the venturi tube inlet in fluid communication with the interior of the housing as shown in Fig. 3), and a second open end (See Annotated Fig. 3, #217 “second aperture”) communicating with an interior of said product storage container (Col. 4 Lines 34-38, the second aperture in communication with the interior of the product storage container via extraction tube 204) and adapted for residing above a surface of the product stored inside said product storage container (See Fig. 3, #212 is entire above the product storage container and thus adapted for residing above a surface of the product stored inside the product storage container); and 

	whereby the discharge airstream passing inline through said housing and across the first open end of said suction hose generates a pressure differential urging the product outwardly from the product storage container through the second open end of said supply hose to the discharge nozzle (Col. 2 Lines 7-16 “Airflow received by pressurizing tube is conveyed to the liquid container thereby putting the contents thereof under pressure. Airflow received by Venturi tube creates a low pressure effect at the end of the tube where, through first and second apertures, a vacuum is created in extraction tube, drawing liquid from liquid container. The liquid is entrained through first and Second apertures and mixed with the airflow in the tube and discharged, further mixing with by-passed airflow in the airflow directing tube and dis charged from the discharge end of the tube”).
	Regarding Claim 15, Clark does not disclose wherein said second open end of said suction hose is sealably connected to a wall of said product storage container. 
	However, Lee discloses a product applicator (See Annotated Fig. 13) designed for use with a portable air blower (Paragraph 0033 “air pump”) adapted for supplying a discharge airstream (Fig. 13 #61 “air current”) through an elongated blower tube (Fig. 13 #60 “delivery pipe”), said product applicator comprising: 
	an adapter nozzle (See Annotated Fig. 13) assembly configured for locating at a distal end of the blower tube (See Annotated Fig. 13), and comprising a housing (See Annotated Fig. 13) and a discharge 
	a product storage container (Fig. 13 #10 “container”) located proximate said housing, and designed for storing a product (Fig. 13 #20 “liquid”) to be discharged through said discharge nozzle (See Annotated Fig. 13); 
	a suction hose (Fig. 13 #34 “first conduit”) having a first open end (See Annotated Fig. 13) communicating with an interior of said housing upstream of said discharge nozzle (See Annotated Fig. 13), and a second open end (See Annotated Fig. 13) communicating with an interior of said product storage container (See Annotated Fig. 13) and adapted for residing above a surface of the product stored inside said product storage container (See Annotated Fig. 13), and said second open end of said section hose being sealably connected to a wall of said product storage container (See Annotated Fig. 13, the “suction hose” is part of a wall of the product storage container); and
	a supply hose (Fig. 13 #80 “guide pipe” and #36 “second conduit”) having a first end (See Annotated Fig. 13) fluidly connected to said discharge nozzle inside said housing (See Annotated Fig. 13, fluid flows from the first end to the discharge nozzle, therefore the first end is fluidly connected to the discharge nozzle), and a second open end (See Annotated Fig. 13) communicating with the interior of said product storage container and adapted for extending below the surface of the product stored inside said product storage container (See Annotated Fig. 13); 
	whereby the discharge airstream passing inline through said housing and across the first open end of said suction hose generates a pressure differential urging the product outwardly from the product storage container through the second open end of said supply hose to said discharge nozzle (Per Paragraph 0049 it is understood that a pressure differential results from the air current 61 traveling across the first open end of the suction hose such that product is sucked through the second open end of the supply hose towards the discharge nozzle).

	As to Claim 16, in reference to the product applicator of Clark modified by the product storage container, suction hose, and supply hose of Lee as applied to Claim 15 above, Clark further discloses wherein said discharge nozzle of said adapter nozzle assembly comprises an elongated hollow nozzle shaft (Fig. 2A #212 “venturi tube”) and nozzle tip (Fig. 2A #214 “spray tip”).
	As to Claim 19, in reference to the product applicator of Clark modified by the product storage container, suction hose, and supply hose of Lee as applied to Claim 15 above, Clark further discloses wherein said product storage container defines a threaded access opening (Fig. 2A #219 “container neck”) for receiving the product, and a removable complementary-threaded cap (Fig. 2A #209 “container cap”) designed for sealably closing said access opening (Col. 3 Lines 33-36 “Container cap 209 is in communication with container neck 219, preferably in a threaded manner, and preferably fitted with a gasket to prevent liquid and vapor leakage container neck 219 is fitted therein”). 
	As to Claim 20, in reference to the product applicator of Clark modified by the product storage container, suction hose, and supply hose of Lee as applied to Claim 15 above, Clark further discloses wherein the discharge end of said housing is constricted relative to the connecting end of said housing (See Annotated Fig.3, the diameter of the discharge end of the housing is less than the diameter of the connecting end of the housing).

    PNG
    media_image1.png
    934
    1118
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    825
    874
    media_image2.png
    Greyscale



Claims 3-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Lee and US Patent 3,552,652 to Greenwood (“Greenwood”).
As to Claim 3, Clark in view of Lee as applied to Claim 2 above does not disclose comprising an annular mounting disk attached to said nozzle shaft adjacent said nozzle tip.
However, Greenwood discloses a discharge nozzle for use inside an air blower (Abstract “an atomizing nozzle which is mounted in and rotated by an air blast to disseminate liquid agricultural 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the product applicator of Clark in view of Lee as applied to Claim 2 above to use the discharge nozzle of Greenwood, which would result in comprising an annular mounting disk attached to said nozzle shaft adjacent said nozzle tip, for the purpose of effectively providing a predictable degree of atomization over a wide range of flow rates.
As to Claim 4, in reference to Clark’s combination modified by Lee’s product storage container, suction hose, and supply hose, and Greenwood’s discharge nozzle as applied to Claim 3 above, Greenwood further discloses wherein said mounting disk defines a plurality of annularly-spaced air holes (Fig. 1 # 88 “fluid reservoirs” which have space that air can pass through).
As to Claim 5, in reference to Clark’s combination modified by Lee’s product storage container, suction hose, and supply hose, and Greenwood’s discharge nozzle as applied to Claim 4 above, Greenwood further discloses comprising a plurality of spaced apart radial swirl fins (Fig. 1 #26 “vanes”) located adjacent said discharge nozzle.   Modifying Clark’s product applicator with Greenwood’s discharge nozzle as applied to Claim 4 above would result in the radial swirl fins being at the discharge end of said housing based on the configuration of Clark’s product applicator (See Annotated Fig. 3).
As to Claim 6, in reference to Clark’s combination modified by Lee’s product storage container, suction hose, and supply hose, and Greenwood’s discharge nozzle as applied to Claim 5, above 
As to Claim 7, in reference to Clark’s combination modified by Lee’s product storage container, suction hose, and supply hose, and Greenwood’s discharge nozzle as applied to Claim 6 above, Greenwood further discloses comprising at least one threaded bolt (Fig. 4 #32 “spindle” which has threads based on Fig. 4) attaching said first and second mounting disks together on opposite ends of said radial swirl fins (See Annotated Fig. 4, #32 attaches to the second annular mounting disk #18 via a thread and functions to attach the first annular mounting disk comprising #16 and #22 to the second annular mounting disk #18 via the nozzle shaft). 
As to Claim 17, Clark in view of Lee as applied to Claim 16 above does not disclose comprising an annular mounting disk attached to said nozzle shaft adjacent said nozzle tip, and defining a plurality of annularly spaced air holes.
However, Greenwood discloses a discharge nozzle for use inside an air blower (Abstract “an atomizing nozzle which is mounted in and rotated by an air blast to disseminate liquid agricultural chemicals”) comprising an elongated hollow nozzle shaft (See Annotated Fig. 4, the elongated hollow nozzle shaft comprising #28 “hexagonal body”, # 32 “spindle”, #34 and #35 “ball bearings”, #36 “spacer”, and #56 “rotating tube”), a nozzle tip (See Annotated Fig. 4, the nozzle tip including #82 “aperture”), and an annular mounting disk (See Annotated Fig. 4, the annular mounting disk comprising #16 “discharge bell” and # 22 “flow distributor”) attached to said nozzle shaft adjacent said nozzle tip and defining a plurality of annularly-spaced air holes (Fig. 1 # 88 “fluid reservoirs” which have space that air can pass through).  Greenwood discloses that the nozzle is effective to provide a predictable degree of atomization over a wide range of flow rates (Abstract).

As to Claim 18, in reference to Clark’s product applicator modified by Lee’s product storage container, suction hose, and supply hose, and Greenwood’s discharge nozzle as applied to Claim 17 above, Greenwood further discloses comprising a plurality of spaced apart radial swirl fins (Fig. 1 #26 “vanes”) located adjacent said discharge nozzle.   Modifying Clark’s product applicator with Greenwood’s discharge nozzle as applied to Claim 17 above would result in the radial swirl fins being at the discharge end of said housing based on the configuration of Clark’s product applicator (See Annotated Fig. 3).

    PNG
    media_image3.png
    877
    1009
    media_image3.png
    Greyscale


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Lee and NPL Document “WORX Universal Fit Gutter Cleaning Kit Review-WA4092” (located at the link https://www.youtube.com/watch?v=nWGl-SdSo5s&t=1s as listed in the IDS provided by the Applicant) to Thomas (“Thomas”).
As to Claim 12, Clark in view of Lee as applied to Claim 1 above does not disclose comprising an intermediate universal connector designed to reside between said product applicator and the distal end of said blower tube.
However, Thomas discloses an intermediate universal connector (See Annotated Fig. A) designed to reside between a product applicator (See Annotated Fig. B) at a distal end of a blower tube (See Annotated Fig. B).  Thomas discloses that the intermediate universal connector is a durable component to use for securing the blower tube and product applicator together (See Timestamp 1:18-1:28 in the video related to the NPL Document).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Clark in view of Lee as applied to Claim 1 above to comprise an intermediate universal connector designed to reside between said product applicator and the distal end of said blower tube as taught by Thomas for the purpose of securing the blower tube and product applicator together using a durable component.
As to Claim 13, in reference to Clark’s combination modified by Lee’s product storage container, suction hose, and supply hose, and the universal connector of Thomas as applied to Claim 12 above, Thomas further discloses wherein said universal connector comprises a flexible fabric sleeve (See Annotated Fig. B) adapted to slip over the distal end of said blower tube (See Timestamp 1:30-1:36 in the video related to the NPL Document).
. 

    PNG
    media_image4.png
    809
    702
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    768
    689
    media_image5.png
    Greyscale

Response to Arguments
	Applicant's arguments filed 8/23/2021 have been fully considered.
	Applicant has amended Claims 1, 15, and 19, which were objected to.  Claims 1, 15, and 19 are no longer objected to. 
Applicant has amended claims that were rejected under 35 U.S.C. 112(b) as being indefinite and failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention.  Claims 1-14 remain rejected under 35 U.S.C. 112(b) as noted above, because not every rejection under 35 U.S.C. 112(b) in the non-final rejection mailed on 5/21/2021 was addressed by the claim amendments.  Claims 15-20 are no longer rejected under 35 U.S.C. 112(b),   
Applicant has amended independent Claims 1 and 15 which were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark.  Examiner notes that amended Claims 1 and 15 have overcome the previously presented rejection under 35 U.S.C. 102(a)(1) in view of Clark, and that dependent Claims 2, 8-10, 16, and 19-20 are no longer rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark.  Furthermore, dependent Claims 3-7 and 17-18 are no longer rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Greenwood, Claim 11 is no longer rejected under 35 U.S.C. 103 as being unpatentable over Clark, and Claims 12-14 are no longer rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Thomas.
Applicant’s arguments with respect to Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited form PTO-892.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        
/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        October 25, 2021